       Case 7:19-cv-11342-PMH-AEK Document 57 Filed 07/21/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
JOAN VILENO,
                                   Plaintiff,
v.
                                                              ORDER
DOLLAR TREE STORES, INC.,
                                                              19-CV-11342 (PMH)
                                   Defendant.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        With respect to Plaintiff’s letter concerning the agreed-upon witness schedule, the Court

accepts the proposed schedule in terms of the amount of time allocated to each, but as stated at

the final pretrial conference, the Court cannot guarantee with any certainty that the witnesses will

be called at the exact times set forth in the letter.

        With respect to the proposed revisions to the proposed verdict sheet, the Court grants

Plaintiff’s request to include medical expenses in questions #6 and 7. The parties are directed to

further revise the proposed verdict sheet by adding a caption and eliminating the requirement of

juror signatures. The revised joint proposed verdict sheet shall be filed via ECF, and a copy e-

mailed to Chambers in Word format, by 7/23/2021 at 5:00 p.m.

        With respect to Plaintiff’s email to Chambers concerning the parties’ agreement as to

admissibility of certain photographs, the Court directs that counsel pre-mark the agreed-upon

exhibits, add descriptions of the newly revised exhibits, and include the photographs with the

other exhibits in the binder and the flash drive to be provided to the Court.

        The Clerk of Court is respectfully requested to terminate the letter-motions (Doc. 55, 56).

SO ORDERED.

Dated: White Plains, New York
       July 21, 2021
                                                     ____________________________
                                                     Philip M. Halpern
                                                     United States District Judge
